
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1376
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2010
			Mr. Hoekstra
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the primary safeguard for the well-being and protection of
		  children is the family, and that the primary safeguards for the legal rights of
		  children in the United States are the Constitutions of the United States and
		  the several States, and that, because the use of international treaties to
		  govern policy in the United States on families and children is contrary to
		  principles of self-government and federalism, and that, because the United
		  Nations Convention on the Rights of the Child undermines traditional principles
		  of law in the United States regarding parents and children, the President
		  should not transmit the Convention to the Senate for its advice and
		  consent.
	
	
		Whereas the House of Representatives affirms the
			 commitment of the people and the Government of the United States to the
			 well-being, protection, and advancement of children, and the protection of the
			 inalienable rights of all persons of all ages;
		Whereas the Constitution and laws of the United States and
			 those of the several States are the best guarantees against mistreatment of
			 children in this Nation;
		Whereas the Constitution, laws, and traditions of the
			 United States affirm the rights of parents to raise their children and to
			 impart their values and religious beliefs;
		Whereas the United Nations Convention on the Rights of the
			 Child, adopted at New York November 20, 1989, and entered into force September
			 2, 1990, if ratified, would become a part of the supreme law of the land,
			 taking precedence over all State laws and constitutions;
		Whereas the United States, and not the several States,
			 would be held responsible for compliance with this Convention if ratified, and
			 as a consequence, the United States would create an incredible expansion of
			 subject matter jurisdiction over all matters concerning children, seriously
			 undermining the constitutional balance between the Federal Government and the
			 governments of the several States;
		Whereas Professor Geraldine Van Bueren, the author of the
			 principal textbook on the international rights of the child, and a participant
			 in the drafting of the Convention, has described the best interest of
			 the child standard in the treaty as provid[ing] decision and
			 policy makers with the authority to substitute their own decisions for either
			 the child’s or the parents;
		Whereas the Scottish Government has issued a pamphlet to
			 children of that country explaining their rights under the Convention, which
			 declares that children have the right to decide their own religion and that
			 parents can only provide advice;
		Whereas the United Nations Committee on the Rights of the
			 Child has repeatedly interpreted the Convention to ban common disciplinary
			 measures utilized by parents;
		Whereas the Government of the United Kingdom was found to
			 be in violation of the Convention by the United Nations Committee on the Rights
			 of the Child for allowing parents to exercise a right to opt their children out
			 of sex education courses in the public schools without a prior government
			 review of the wishes of the child;
		Whereas the United Nations Committee on the Rights of the
			 Child has held that the Governments of Indonesia and Egypt were out of
			 compliance with the Convention because military expenditures were given
			 inappropriate priority over children’s programs;
		Whereas these and many other interpretations of the
			 Convention by those charged with its implementation and by other authoritative
			 supporters demonstrates that the provisions of the United Nations Convention on
			 the Rights of the Child are utterly contrary to the principles of law in the
			 United States and the inherent principles of freedom;
		Whereas the decisions and interpretations of the United
			 Nations Committee on the Rights of the Child would be considered by the
			 Committee to be binding and authoritative upon the United States should the
			 United States Government ratify the Convention, such that the Convention poses
			 a threat to the sovereign rights of the United States and the several States to
			 make final determinations regarding domestic law; and
		Whereas the proposition that the United States should be
			 governed by international legal standards in its domestic policy is tantamount
			 to proclaiming that the Congress of the United States and the legislatures of
			 the several States are incompetent to draft domestic laws that are necessary
			 for the proper protection of children, an assertion that is not only an affront
			 to self-government but an inappropriate attack on the capability of legislators
			 in the United States: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United Nations
			 Convention on the Rights of the Child, adopted at New York November 20, 1989,
			 and entered into force September 2, 1990, is incompatible with the
			 Constitution, the laws, and the traditions of the United States;
			(2)the Convention
			 would undermine proper presumptions of freedom and independence for families in
			 the United States, supplanting those principles with a presumption in favor of
			 governmental intervention without the necessity for proving harm or
			 wrong-doing;
			(3)the Convention
			 would interfere with the principles of sovereignty, independence, and
			 self-government in the United States that preclude the necessity or propriety
			 of adopting international law to govern domestic matters; and
			(4)the President
			 should not transmit the Convention to the Senate for its advice and
			 consent.
			
